Citation Nr: 1604705	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lichen simplex chronicus (LSC) (claimed as rash on face and arms), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right elbow disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for a left elbow disability, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1992, March 2003 to May 2003, and January 2006 to July 2006, and had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The matters on appeal were remanded by the Board in June 2015.  The issue of service connection for a left elbow disability, to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations, and his current LCS is an illness without conclusive pathophysiology or etiology characterized by signs or symptoms involving the skin such as hyperpigmented lichenified plaques and pruritus.  

2.  No current bilateral knee, right elbow, or right shoulder disability is the result of an undiagnosed or medically unexplained chronic multisymptom illness, began during service, or is related to service in any other way.

3.  Neither degenerative disc disease nor or any other current lumbar spine disability began during service, is related to any in-service injury or problems, or is related to service in any other way.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for LCS have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The criteria for service connection for a right elbow disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.317 (2015).

3.  The criteria for service connection for a right shoulder disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.317 (2015).

4.  The criteria for service connection for a bilateral knee disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.317 (2015).

5.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a September 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in October 2010 and November 2015.  These examinations their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that no medical opinion was obtained regarding whether the Veteran's claimed knee or shoulder disabilities were directly related to service.  However, as discussed below, the evidence does not indicate that any such disorders may be related to any established in-service injury, disease, or event, and no other evidence exists that that would warrant obtaining a medical nexus opinion regarding such disorders.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, in obtaining the October 2015 examinations and opinions, as well as updated VA medical records, the AOJ substantially complied with the Board's June 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illnesses that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in a December 2009 statement, August 2012 notice of disagreement, and during his November 2014 Board hearing, the Veteran asserts that he developed elbow, knee, and shoulder pain from his in-service duties as a tank mechanic including crawling, bending, stooping, lifting heavy parts, and repetitious movement of the arms and shoulders, and that he injured his back in 2005.  During his November 2014 Board hearing, he further asserted that he first noticed a rash on is elbow and face during the Gulf War and Hurricaine Katrina, and sought treatment in approximately 2011.

The Veteran's service records reflect that he had active service in the Southwest Asia theater of operations.


A.  LSC

In this case, the medical evidence of whether the Veteran's LSC is a medically unexplained chronic multisymptom illness for purposes of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 is at least in relative equipoise, and therefore service connection for LSC is warranted.

In August 2009, the Veteran reported "dark spots" on his elbow and near the right eye that he developed over the course of several years with occasional pruritus.  The assessment was "[m]ost likely LSC."

On VA examination in June 2011, the Veteran reported a skin condition of sporadic course, which he characterized as dry skin areas to the elbow with pruritus.  Symptoms were noted to be itching with sporadic skin dryness to elbows, forearms, and face.  On physical examination, there were hyperpigmented lichenified plaques to both elbows and one patchy area under the right eye.  The diagnosis was LSC.  

In an August 2011 addendum, the examiner responded to a request to "provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis."   The examiner answered:  "Given the information gathered, it is in my medical opinion that this [Veteran's] skin condition is at least as likely as not a disease with a clear and specific diagnosis.  However, I can opine that LSC has a clear specific etiology without resorting to mere speculation based on the following citation from MayoClinic: 'Neurodermatitis [] also known as lichen simplex chronicus or scratch dermatitis [] isn't serious, but breaking the itch-scratch cycle is challenging.  The exact cause of neurodermatitis isn't known.'"

While the August 2011 addendum indicates that the VA examiner stated that he "can opine that LSC has a clear specific etiology without resorting to mere speculation," this statement is contradicted by his explanation for it that, according to the medical literature, the "exact cause of neurodermatitis isn't known."  Rather, given the phrasing of the examiner's opinion and the supporting medical citation, the only reading of the opinion that makes sense is that the examiner meant to state that he could not opine that LSC has a clear specific etiology without resorting to mere speculation, even though such disease was a clear and specific diagnosis.  The citation from the medical authority provided in the addendum clearly suggests that the Veteran's LCS was of a nonconclusive etiology.  

The Board notes that on October 2015 VA examination the VA examiner stated that the Veteran's skin condition, diagnosed as lichen simplex planus, had a "partially explained etiology."  The examiner stated that it was not related to any specific exposure event during the Veteran's Southwest Asia service, and that service treatment records and examinations during service did not show evidence of complaint of rash or any evaluation of such.  The examiner thus determined that the Veteran's skin disorder was not related to service.  

However,  the October 2015 VA examiner provided no rationale or explanation whatsoever for the assertion that the Veteran's current skin disorder had a "partially explained etiology," or what any such etiology was or could have been.  Furthermore, this unsupported assertion appears to conflict with the medical authority cited by the VA examiner in August 2011.

In light of the above, the evidence is at least in relative equipoise regarding whether the Veteran's current LCS is a diagnosed illness without conclusive pathophysiology or etiology characterized by signs or symptoms involving the skin such as hyperpigmented lichenified plaques and pruritus.  Resolving reasonable doubt in his favor, the Board finds the Veteran's LCS to be a medically unexplained chronic multisymptom illness for purposes of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  Accordingly, service connection for LSC must be granted.  

B.  Right elbow, right shoulder, and bilateral knee disabilities

Service treatment records reflect that in September and October 1989 the Veteran was treated for right elbow pain radiating into his hand after blunt trauma to his elbow.  X-rays were negative, and the assessment was "prob[able] nerve stretching."  On his report of medical examination at the time of his separation from service in April 1992, and again in May 1998, the Veteran reported that he did not have and had never had painful or "trick" shoulder or elbow, arthritis, "trick" or locked knee, or swollen or painful joints.  

VA treatment records reflect that in in July 2009 the Veteran presented as new to VA, and that he had had chronic elbow and knee pain over numerous years.  

Service treatment records reflect that, in August 2009, the Veteran reported elbow and knee joint pain that had started the previous year.

In a February 2010 report of medical history in connection with a service examination, the Veteran again reported that he did not have and had never had arthritis, painful shoulder, elbow, or wrist, swollen or painful joints, or knee trouble including pain.

A December 2014 private medical record reflects treatment for degenerative knee arthritis.

On October 2015 VA examination, the Veteran reported that the onset of his bilateral elbow, knee, and right shoulder problems was in 1992, with no trauma recalled.  He reported having elbow and right shoulder pain after doing push-ups in service, having bilateral knee pain in service, and still having constant pain in both elbows and knees and occasional stiffness.  After examining the Veteran, including X-ray examination, the diagnoses were osteoarthritis of both elbows, both knee joints, and the acromioclavicular joint.  

The examiner stated that the Veteran's arthritis was a disease with a clear and specific etiology and diagnosis, and that the disability pattern or diagnosed disease was less likely than not related to a specific exposure event experienced by the Veteran during service.  The examiner explained that osteoarthritis resulted from a complex interplay of multiple factors, many of which had been linked to osteoarthritis in epidemiologic studies, such as aging, occupation, trauma, repetitive, small insults over time, and obesity, and that such associations were strongest for arthritis of the knee and hand.

In specifically addressing the Veteran's right elbow, the examiner determined that the Veteran's current right elbow arthritis was less likely than not related to his September and October 1989 treatment for blunt trauma to the right elbow resulting in radiating pain and numbness, with assessment of probable nerve stretching.  The examiner noted that there was no evidence of right elbow residual problems or any joint problem in the 1992 separation examination report or the 1998 examination report.  She stated that there was no evidence of chronicity or documentation of chronic pain and numbness to support a finding that any significant trauma affected the joint or nerve beyond a short duration, and that it seemed that the ulnar nerve was irritated temporary but resolved completely due to the absence of a neurological problem.

The Board finds the October 2015 VA examiner's opinion to be persuasive on the question of the nature of the Veteran's knee, elbow, and shoulder disorders, and whether his right elbow disorder is related to service.  The examiner was a physician with appropriate expertise who examined the Veteran, reviewed the record, and cited pertinent medical authority.  The examiner diagnosed each such disorder as osteoarthritis, and gave a thorough explanation of how osteoarthritis was not a disorder without conclusive pathophysiology or etiology, citing numerous medical sources.  Also, the examiner provided a clear and thorough explanation, the basis of which is supported by the evidence of record, of why the Veteran's right elbow arthritis was not related to service, including his September and October 1989 treatment for blunt trauma to the right elbow.  In so doing, the examiner noted that the evidence did not show right elbow residual problems continuing after service, that the Veteran's in-service right elbow problems appeared to have resolved in service, and that his current right elbow disorder was not of the same nature as, or related to, such in-service problems.  Furthermore, there is no competent and probative evidence such as a medical opinion contradicting the examiner's opinions.



Also, regarding the Veteran's current bilateral knee and right shoulder disorders, diagnosed as arthritis, the evidence does not indicate that any such arthritis may be related to any established in-service injury, disease, or event.  In this regard, service treatment records, including those from September 1980 to April 1992, March 2003 to May 2003, and January 2006 to July 2006, reflect no knee or shoulder injuries or problems.

Despite the lack of documented in-service knee or shoulder problems, the Veteran has asserted that the onset of such problems was in 1992, reporting having elbow and right shoulder pain after doing push-ups in service, and from his in-service duties as a tank mechanic including crawling, bending, stooping, lifting heavy parts, and repetitious movement of the arms and shoulders.  However, the Veteran is not competent to medically relate his current arthritis disorders to any such general in-service activity that occurred more than 15 years prior.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Also, to the extent that the Veteran asserts that he has had bilateral knee, right elbow, or right shoulder problems during service and from his period of service to the present, the Board does not find such assertion to be credible in light of the Veteran's own statements to the contrary during this period.  Again, on his report of medical examination at the time of his separation from service in April 1992, and again in May 1998, the Veteran reported that he did not have and had never had painful or "trick" shoulder or elbow, arthritis, "trick" or locked knee, or swollen or painful joints.  The earliest indication of any such problems is July 2009 VA treatment record, and in August 2009 the Veteran reported elbow and knee joint pain that had started the previous year.  In this regard, as the Veteran's arthritis conditions have not been shown to have manifested within a year of his separation from service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), to include the provisions for continuity of symptomatology under 38 C.F.R. § 3.303(b), for chronic diseases are not applicable here.



Therefore, the evidence weighs against a finding that a current bilateral knee, right elbow, or right shoulder disability is the result of an undiagnosed or medically unexplained chronic multisymptom illness, began during service, or is related to service in any other way.  Accordingly, service connection for right elbow, right shoulder, and bilateral knee disabilities, to include as due to an undiagnosed illness, must be denied.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine is not applicable.  

C.  Degenerative disc disease of the lumbar spine

Service treatment records from September 1980 to April 1992 reflect that in February 1981 the Veteran complained of back pain for four days after someone had pushed him off of a tank, was assessed as having muscle bruising, and was to have limited lifting for three days.  In February 1985, the Veteran was treated for complaints of back pain after lifting a heavy object, and the diagnosis was sprain dorsalgia.  In April 1985, the Veteran was noted to continue to complain of low back pain, which had gone away previously but recurred two days prior.  Straight leg raising was without pain, and the diagnosis was low back strain with no anatomic abnormality.  Lumbosacral spine X-rays revealed no significant abnormality.  In a July 1985 service examination report of medical history, the Veteran reported having had back pain after hurting it four or five months prior, and that it had hurt for two months and then was treated.  In September 1985 the Veteran was treated for reoccurring low back pain as per April 1985, which had occurred for three days.  The assessment was low back pain.  

On his report of medical examination at the time of his separation from service in April 1992, and again in May 1998, the Veteran reported that he did not have and had never had arthritis or recurrent back pain.  

Service records reflect that the Veteran injured his back during a period of INACDUTRA in April 2005.  VA emergency room treatment records reflect that he the Veteran complained of lower back pain with a tingling sensation to the left lower extremity, which had begun three days prior while doing reserve training, when he pulled a back muscle and heard a snapping sound.  He was noted to have had no weakness, his low left back musculature was firm and minimally tender, and extremity strength and reflexes were normal with negative straight leg raise.  He was diagnosed as having back strain and discharged with the restriction of no heavy lifting for two weeks.  A statement from a fellow service person, dated in May 2005, confirms the Veteran's complaints of back pain in April 2005.

April 2007 private treatment records reflect that the Veteran was treated for right lower back pain that felt strained, which he reported having had for a week.  Straight leg raise was positive on the left, and the Veteran was assessed as having low back pain.  

VA treatment records reflect that in July 2009 the Veteran presented as new to VA, complained of chronic lower back pain and stated he injured his back in boot camp and that it continued to bother him.

Service treatment records reflect that, in August 2009, the Veteran reported a history of arthritis, and that he took Naprosyn for back pain and had had back pain since 2006.  However, in a February 2010 report of medical history in connection with a service examination, the Veteran again reported that he did not have and had never had arthritis or "[r]ecurrent back pain or any back problem."

On November 2010 VA examination, the examiner noted that the Veteran was seen several times in service for back strain, including in February 1981 and April of 1985, but that these were for were simple strains.  After reviewing the record and examining the Veteran, including X-ray examination, the examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner stated that military records from 1980 to 1992 really showed no instances of back problems other than in 1981 and 1985 with a minor back strain, and that the Veteran did not appear to have any further back problems until his 2005 complaints.  The examiner stated that X-rays and magnetic resonance imaging (MRI) did show degenerative disc disease of the lumbar spine, but that there was no indication that it was caused by or had anything to do with the 1981 or 1985 instances for which he was seen in the military service, and therefore opined that the Veteran's lumbar spine condition was not caused by or a result of the military service.

A December 2014 private medical record reflects treatment for "[d]egeneration of lumbar or lumbosacral intervertebral disc."

On November 2015 VA examination, the Veteran reported onset of back pain in 2004 during physical training in the reserves, when he felt pain and stiffness during exercises.  He reported he was evaluated for this condition and diagnosed with sciatica/left leg toe numbness, and that no other trauma was recalled.  After examining the Veteran, including X-ray examination, the diagnosis was degenerative arthritis of the spine.  

The VA examiner opined that the Veteran's diagnosed lumbar spine arthritis was less likely than not caused or aggravated by any in-service event.  The examiner noted the Veteran's low back pain due to strain in service in 2005, but explained that low back strain is a strain of a series of muscles and ligaments in back hold the bones of spinal column in place by stretching them too far, causing tiny tears in the tissue; that the muscles are then weakened, so they may not be able to hold the spinal column bones in place correctly; that the spine thus becomes less stable, causing low back pain; and that, because nerves stretch out from the spinal cord throughout the entire body, low back strain can cause pain in areas other than the back.  The examiner noted that low back strain can be caused by extreme physical exertion, falling, bending, or crouching repeatedly, and lifting heavy objects if you are not in shape.  The examiner concluded, however, that there was no evidence that low back strain would cause the Veteran's current back disorder or aggravate or worsen it beyond its normal progression as per medical literature.

The Board finds the November 2010 and November 2015 VA examiners' opinions, together, to be persuasive on the question of whether the Veteran's current lumbar spine disorder began in service or is related to any in-service injury or problem.  Both examiners had appropriate expertise, examined the Veteran and reviewed the record, and provided thorough and clear explanations as to why the Veteran's current disorder was not related to service, and specifically to his in-service injuries and back problems.  Both examiners based their opinions on their own medical knowledge and pertinent medical literature, and both determined that the Veteran's current lumbar spine degenerative disease was not the same disorder as, or etiologically related to, his noted in-service injuries and problems, characterized as back strains.  The evidence each examiner cited to support his or her opinion is consistent with the evidence of record.  Also, there is no competent and probative evidence, such as a medical opinion, that contradicts either examination report.

The Board notes the Veteran's contentions that his current lumbar spine disorder is related to service, and particularly to his 2005 injury.  However, the Veteran is not competent to medically relate his current degenerative lumbar spine disease to any such injury.  See Jandreau, 492 F.3d 1372.  Also, to the extent the Veteran would be competent to make any such assertion, the Board would find his opinion to be heavily outweighed by the November 2015 VA examining physician's expert opinion, which the Board finds persuasive for the reasons noted above.

To the extent that the Veteran has asserted that he has had continuous back problems since his April 2005 in-service back injury, the Board finds such assertion to lack credibility.  Again, April 2007 private treatment records reflect that the Veteran was treated for right lower back pain that felt strained, which he reported having had for only a week.  The earliest indication of the Veteran reporting any back problem dating back to service is the July 2009 VA treatment record, which is dated a few days after the date given by the Veteran on his application for service connection benefits.  In this regard, again, even in his February 2010 report of medical history in connection with a service examination, the Veteran again reported that he did not have and had never had arthritis or "[r]ecurrent back pain or any back problem."  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, presumptive service connection under the theory of continuity of symptomatology as provided under 38 C.F.R. § 3.303(b) is not warranted under the circumstances of this case.

Indeed, even assuming that the Veteran's assertions regarding having lumbar spine pain and problems since service is credible, again, the competent and probative evidence suggests that any disorders causing lumbar spine pain or problems in service were acute and unrelated to his currently diagnosed degenerative disease of the lumbar spine as discussed above.  Thus, the Board finds that the weight of the probative evidence on the question of nexus would nonetheless be against the Veteran's claim in this case.  

Finally, as the record does not establish arthritis until several years after any of the Veteran's periods of service, it has not been shown to have manifested within a year of his separation from service, and the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable here.

Therefore, the evidence weighs against a finding that degenerative disc disease, arthritis, or any other current lumbar spine disability began during service or is related to any in-service injury or problems, or to service in any other way.  Accordingly, service connection for degenerative disc disease of the lumbar spine must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for LSC is granted.

Service connection for a right elbow disability, to include as due to an undiagnosed illness, is denied

Service connection for a right shoulder disability, to include as due to an undiagnosed illness, is denied.

Service connection for a bilateral knee disability, to include as due to an undiagnosed illness, is denied. 

Service connection for degenerative disc disease of the lumbar spine is denied.




REMAND

Service treatment records reflect that the Veteran was treated for left elbow pain and swelling in April 2003 after carrying heavy boxes.  He was diagnosed as having left elbow tendonitis.  On his May 2003 report of medical assessment, he reported a history of some left elbow pain.  

On November 2010 VA examination, the VA examiner opined that the Veteran's current left elbow condition was not caused by or a result of the military service.  However, in formulating this opinion, the examiner only considered September 1989 elbow treatment, which the examiner incorrectly identified as treatment of the left elbow, rather than the right.  The examiner did not note or address the April and May 2003 service treatment records regarding the Veteran's left elbow treatment and problems.  Also, the October 2015 VA examiner, while addressing whether the Veteran's right elbow was directly related to service, did not address whether the left elbow was, or otherwise mention the April and May 2003 service treatment records.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79; see also Barr, 21 Vet. App. at 311.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who performed the October 2015 VA elbow examination for an addendum opinion.  If the October 2015 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner

After reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current left elbow disorder, to include osteoarthritis, is related to service, to include the Veteran's April 2003 treatment for left elbow pain.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


